OPINION ON REHEARING
PER CURIAM.
In a previous opinion we reversed the trial court’s order discharging the appellee under the speedy trial rule. Our decision was based, at least in part, on the obviously inadvertent but mistaken assertion in ap-pellee’s brief that the appellee was arrested on December 19, 1980, and charged on December 20, 1980. Although the record is not entirely clear on this point the parties appear now to be in agreement that appellee was arrested on December 19, 1979. Based on that date of arrest we believe the trial court was correct in concluding that the appellee was entitled to be discharged. See Lewis v. State, 357 So.2d 725 (Fla.1978).
The petition for rehearing is granted, our opinion of October 28, 1981 is withdrawn, and the order of the trial court is hereby affirmed.
DOWNEY, ANSTEAD and HURLEY, JJ., concur.